Claim 6 has been canceled.  Claims 1-5 and 7-13 are still at issue and are present for examination.
Applicants' arguments filed on 1/22/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 2 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/20.
Claims 4, 5, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite in the recitation of “increased stability in the presence of detergent components” and claims 5 and 13 are indefinite in the recitation of “increased stability 
Claim 10 is confusing in the recitation “comprising adding a variant of a parent lipase and a surfactant” as the claim does not state what the lipase and surfactant are added to.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-5, 7-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svendsen et al. (WO 2008/079685).  The rejection is explained in the previous Office Action. 
Applicants argue that pharmaceutical compositions are fundamentally different from detergent compositions and one of skill in the art would recognize that detergents comprise compounds hostile to enzymes such as surfactant, bleaches, alkaline compounds which are not acceptable in pharmaceutical compositions.  However, this is not persuasive as while it may be true that most detergent compositions are fundamentally different from most pharmaceutical compositions, the two groups are not mutually exclusive.  There are detergent compositions that include only mild non-toxic ingredients and pharmaceutical compositions that include quite harsh and toxic compounds.  There are even many compositions that could be considered to be both detergent compositions and pharmaceutical compositions such as many body cleaning compositions which include anti-bacterial agents or agents for treating various skin conditions and many wound treating compositions which also include ingredients to clean as well as treat the wound.  As such the scope of “detergent composition” as recited in the instant claims does not exclude the “pharmaceutical compositions" described by Svendsen et al.
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217464) in view of Svendsen et al. (WO 2008/079685).  The rejection is explained in the previous Office Action. 
Applicants argue that the specification surprisingly shows that variants having G38A, T231R and N233R substitutions are prima facie  obviousness case provided by the combination of Souter et al. and Svendsen et al.
Applicants again argue that pharmaceutical compositions are fundamentally different from detergent compositions and therefore, one of skill in the art would not have expected the lipases of Svendsen et al. to have similar properties in the detergent compositions of Souter et al.  This is not persuasive as a skilled artisan would recognize the fact that the variants of Svendsen et al. and Souter et al. include many of the same substitutions and are each disclosed as having increased .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7-10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of US Patent 10,457,920.  The rejection is explained in the previous Office Action. 
Claims 1, 3-5, 7-10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of US Patent 8,273,348.   The rejection is explained in the previous Office Action. 
Claims 1, 3-5, 7-10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of US Patent 9,029,115.   The rejection is explained in the previous Office Action. 
Claims 1, 3-5, 7-10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of US Patent 8,273,348.   The rejection is explained in the previous Office Action.
Claims 1, 3—5, 7-10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of US Patent 9,539,311.   The rejection is explained in the previous Office Action.

Applicants request to reconsider the rejections in light of the amendments is noted but none of the amendments alter the obviousness of the instant claims in view of the previously patented claims.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652